                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LAURIE FLANAGIN,

                     Plaintiff,                                8:20CV187

       vs.
                                                                 ORDER
C.J. FOODS, INC.,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation of Dismissal with

prejudice (Filing No. 22). The Court being advised in the premises finds that such an

Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to pay their own costs and attorneys’ fees.



      Dated this 25th day of May, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
